                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ALFASIGMA USA, INC.,                              Case No. 18-cv-06924-HSG
                                   8                         Plaintiff,                      ORDER DENYING SPECIAL MOTION
                                                                                             TO STRIKE AND MOTION TO
                                   9                 v.                                      STRIKE; GRANTING IN PART AND
                                                                                             DENYING IN PART MOTION TO
                                  10       FIRST DATABANK, INC.,                             DISMISS
                                  11                         Defendant.                      Re: Dkt. No. 18
                                  12
Northern District of California
 United States District Court




                                  13            Medical food manufacturer Alfasigma USA, Inc., brought Lanham Act and state law false
                                  14   advertising claims against First Databank, Inc., after it re-classified Alfasigma Products from
                                  15   Class F (prescription) to Class O (over-the-counter) in its widely-used MedKnowledge database.
                                  16   See generally Compl., Dkt. No. 1. First Databank moved to strike under California’s anti-SLAPP
                                  17   statute and to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Dkt. No. 18 (“Mot.”).
                                  18   For the following reasons, the Court DENIES First Databank’s special motion to strike but
                                  19   GRANTS IN PART and DENIES IN PART its motion to dismiss.1
                                  20       I.   BACKGROUND
                                  21            A.        Factual Allegations
                                  22                  i.     Medical Foods Are Initially Placed In Class F
                                  23            Alfasigma USA, Inc. (“Alfasigma” or “Plaintiff”) is a pharmaceutical company that
                                  24   develops, manufactures, sells, and distributes medical foods. See Compl. ¶ 6. These medical
                                  25   foods include CerefolinNAC®, Deplin®, and Metanx® (collectively, the “Alfasigma Products” or
                                  26   “Products”), all of which contain the key ingredient L-methylfolate, an “essential human vitamin
                                  27

                                  28
                                       1
                                         First Databank also noticed a motion to strike Alfasigma’s request for injunctive relief, see Mot.
                                       at 1, but did not brief that issue. Accordingly, the motion is DENIED.
                                   1   of the B complex that plays a key role in central metabolic pathways.” Id. ¶¶ 6, 14. Federal law

                                   2   defines a medical food as “a food which is formulated to be consumed or administered enterally

                                   3   under the supervision of a physician and which is intended for the specific dietary management of

                                   4   a disease or condition for which distinctive nutritional requirements, based on recognized

                                   5   scientific principles, are established by medical evaluation.” See id. ¶ 17 (emphasis omitted)

                                   6   (quoting 21 U.S.C. § 360ee(b)(3)). Because medical foods “must be used under the supervision of

                                   7   [a] physician,” Alfasigma markets them “directly to physicians.” Compl. ¶ 19.

                                   8          First Databank, Inc. (“First Databank” or “FDB”) “operates, markets, and sells

                                   9   pharmaceutical information database products, including MedKnowledge.” Id. ¶ 7. Drug

                                  10   databases or compendia are “a critical channel through which pharmaceutical companies, like

                                  11   Alfasigma, promote products to their customers.” Id. ¶ 23. Customers “rely on the information

                                  12   drug databases provide to make decisions about which products to prescribe, purchase, dispense,
Northern District of California
 United States District Court




                                  13   and reimburse.” Id. MedKnowledge is the largest and most widely used drug compendia, id. ¶

                                  14   24, and insurers rely on it to decide which products to cover, id. ¶ 32.

                                  15          One of the “primary fields” in FDB’s MedKnowledge database is the product’s “Class.”

                                  16   Id. ¶ 36. This “Class field currently contains one of two possible codes: O or F.” Id. First

                                  17   Databank “has represented to its subscribers over many years” that an O-Class product is “Over-

                                  18   the-counter” (“OTC”), meaning that a “prescription is not required per the product labeling.” Id.

                                  19   (emphasis omitted). Subscribers “universally understand[] that a product designated ‘O’ is an

                                  20   OTC drug, available over-the-counter and without physician supervision.” Id. ¶ 37. By contrast,

                                  21   an F-Class product is a “prescription product.” Id. ¶ 36.

                                  22          Before introducing the Products, Alfasigma submitted information to First Databank so

                                  23   that the Products would be included in the MedKnowledge database. Id. ¶ 38. The Alfasigma

                                  24   Products were “historically and correctly” designated as F-Class. Id. ¶ 35. Because the Products

                                  25   were designated as requiring a prescription, “their cost was often covered by insurance plans that

                                  26   limit coverage to prescription products,” which “assisted patients to purchase the Alfasigma

                                  27   Products prescribed by their physicians, and thus to be compliant in taking them.” Id. ¶ 39.

                                  28   //
                                                                                         2
                                   1              ii.   Medical Foods Are Moved to Class O

                                   2          Between February 29 and April 26, 2016, First Databank reclassified the Alfasigma

                                   3   Products to Class O. Id. ¶¶ 40–41. In doing so, FDB was “falsely representing that these products

                                   4   are available OTC, when in fact they are available by prescription, and should not be taken by a

                                   5   patient without physician supervision.” Id. ¶ 40. The federal Food and Drug Administration

                                   6   (“FDA”) defines OTC drugs as “drugs that are safe and effective for use by the general public

                                   7   without seeking treatment by a health professional.” Id. ¶ 42. But the “Alfasigma Products are

                                   8   not OTC drugs”—rather, they are medical foods that “are to be used only with physician

                                   9   supervision.” Id. ¶ 42–43. Thus, moving the Alfasigma Products to Class O was “false and

                                  10   misleading.” Id. ¶ 42.

                                  11          First Databank claimed that it moved the Alfasigma Products from the F-Class to the O-

                                  12   Class to be “in alignment with [] FDA standards.” Id. ¶ 41 (brackets in original). But the “FDA
Northern District of California
 United States District Court




                                  13   has never advised FDB that it should change the listing or description of the Alfasigma Products

                                  14   in its MedKnowledge database.” Id. ¶ 44. To the contrary, Andrea Lotze, the FDA’s Medical

                                  15   Director for the Infant Formula and Medical Foods Staff, told FDB that “[m]edical foods are not

                                  16   OTC drugs.” Id. ¶ 45. Moreover, Director Lotze advised FDB that its “misinterpretation of

                                  17   FDA’s position and policies on medical foods” was leading to patients losing insurance coverage

                                  18   because “their insurance providers belie[ve] that the [Alfasigma Products] are over-the-counter

                                  19   (OTC) drugs.” Id. ¶ 45. Further, she explained that “the FD&C Act does not prohibit physicians

                                  20   from writing prescriptions for medical foods” and that a patient taking medical foods “should see

                                  21   the physician on a recurring basis for, among other things, instructions on the use of the medical

                                  22   food as part of the dietary management of a given disease or condition.” Id.

                                  23          First Databank’s reclassification caused confusion in the marketplace, leading insurers to

                                  24   deny coverage for the Alfasigma Products. Id. ¶ 49. The change cost patients more in out-of-

                                  25   pocket expenses, caused physicians to stop prescribing Alfasigma Products, and led to pharmacies

                                  26   not stocking the Products. Id. ¶¶ 49–50.

                                  27             iii.   First Databank Announces Creation of Q-Class
                                  28          In September 2018, First Databank announced that it was creating a new Q-Class for the
                                                                                        3
                                   1   MedKnowledge database, in order to “distinguish” medical foods “from over-the-counter drugs

                                   2   and devices.” Id. ¶ 54. FDB tentatively said that it would implement the Q-Class in February

                                   3   2019 but has since delayed the rollout until at least July 2019. Id. ¶ 55. Class Q will include

                                   4   products “that are neither drugs nor devices, such as dietary supplements (including prenatal and

                                   5   other vitamins), medical foods, herbal preparations, and bulk flavorings or colorants.” Id. ¶ 56.

                                   6   But Alfasigma points out that “[n]one of these products are regulated as medical foods, and none

                                   7   of them carry a federal requirement that they be used under physician supervision.” Id. ¶ 57.

                                   8   Reclassifying the Alfasigma Products into the Q-Class “will cause further confusion among

                                   9   physicians and other prescribers, pharmaceutical wholesalers and distributors, pharmacies,

                                  10   pharmacists, and insurers, to Alfasigma’s continuing injury.” Id. ¶ 58.

                                  11          B.    Alfasigma’s Lawsuit
                                  12          Alfasigma filed its complaint on November 15, 2018, asserting six causes of action: (1)
Northern District of California
 United States District Court




                                  13   false advertising in violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B); (2) contributory false

                                  14   advertising in violation of the Lanham Act, id. § 1125(a)(1)(B); (3) unfair competition and false

                                  15   description in violation of the Lanham Act, id. § 1125(a)(1)(A); (4) false advertising in violation

                                  16   of California Business & Professional Code § 17500 et seq.; (5) unlawful trade practice in

                                  17   violation of California Business & Professional Code § 17200 et seq.; and (6) common law unfair

                                  18   competition. See Compl.

                                  19          C.    First Databank’s Motion
                                  20          On December 21, 2018, First Databank moved to strike under California’s anti-SLAPP

                                  21   statute or to dismiss under Federal Rule of Civil Procedure 12(b)(6). See “Mot.” Alfasigma

                                  22   opposed on February 1, 2019. See Dkt. No. 26 (“Opp.”). First Databank replied on February 22.

                                  23   See Dkt. No. 31 (“Reply”). The Court held a hearing on April 4. See Dkt. No. 36 (minute entry).

                                  24    II.   SPECIAL MOTION TO STRIKE
                                  25          First Databank moved to strike Alfasigma’s state law claims under California’s anti-

                                  26   SLAPP statute. See Mot. at 9. The Court finds that Alfasigma has met its burden to show a

                                  27   reasonable probability of success and therefore DENIES the motion to strike.

                                  28   //
                                                                                         4
                                   1          A.    Legal Standard

                                   2          Under California’s anti-SLAPP statute, “[a] cause of action against a person arising from

                                   3   any act of that person in furtherance of the person’s right of petition or free speech under the

                                   4   United States or California Constitution in connection with a public issue shall be subject to a

                                   5   special motion to strike, unless the court determines that the plaintiff has established that there is a

                                   6   probability that the plaintiff will prevail on the claim.” Cal. Civ. Proc. Code § 425.16(b)(1). The

                                   7   statute was enacted to curtail strategic lawsuits against public participation that were “brought

                                   8   primarily to chill the valid exercise of the constitutional rights of freedom of speech and petition

                                   9   for redress of grievances.” Id. § 425.16(a). Because “it is in the public interest to encourage

                                  10   continued participation in matters of public significance, and [because] this participation should

                                  11   not be chilled through abuse of the judicial process,” the anti-SLAPP statute is to be “construed

                                  12   broadly.” Id.
Northern District of California
 United States District Court




                                  13          California courts apply a two-step process when analyzing an anti-SLAPP motion. Hilton

                                  14   v. Hallmark Cards, 599 F.3d 894, 903 (9th Cir. 2010). Under the first prong, the moving party

                                  15   must make “a threshold showing . . . that the act or acts of which the plaintiff complains were

                                  16   taken ‘in furtherance of the [defendant]’s right of petition or free speech under the United States or

                                  17   California Constitution in connection with a public issue,’ as defined in the statute.” Equilon

                                  18   Enters., LLC v. Consumer Cause, Inc., 52 P.3d 685, 694 (Cal. 2002) (alteration in original)

                                  19   (quoting Cal. Civ. Proc. Code § 425.16(b)(1)). If the moving party meets its threshold showing,

                                  20   the burden shifts to the non-moving party to prove a probability of prevailing on the claim. See id.

                                  21   In deciding whether the plaintiff has a probability of prevailing, “the trial court considers the

                                  22   pleadings and evidentiary submissions of both the plaintiff and the defendant.” Wilson v. Parker,

                                  23   Covert & Chidester, 50 P.3d 733, 739 (Cal. 2002). And “though the court does not weigh the

                                  24   credibility or comparative probative strength of competing evidence, it should grant the motion if,

                                  25   as a matter of law, the defendant’s evidence supporting the motion defeats the plaintiff’s attempt

                                  26   to establish evidentiary support for the claim.” Id. The anti-SLAPP statute applies to state-law

                                  27   claims in federal court. See United States ex rel. Newsham v. Lockheed Missiles & Space Co., 190

                                  28
                                                                                          5
                                   1   F.3d 963, 973 (9th Cir. 1999).2

                                   2          B.        Discussion
                                   3                  i.   Acts in Furtherance
                                   4              First Databank argues that it has met the first prong because “[t]his Court has already held

                                   5   that the anti-SLAPP statute applies to state-law claims challenging the accuracy of First

                                   6   Databank’s Class value field.” Mot. at 10 (citing Exeltis USA Inc. v. First Databank, Inc., No. 17-

                                   7   CV-04810-HSG, 2017 WL 6539909, at *11–12 (N.D. Cal. Dec. 21, 2017)).

                                   8              Covered acts include, but are not limited to, “any written or oral statement or writing made

                                   9   in a place open to the public or a public forum in connection with an issue of public interest” or

                                  10   “any other conduct in furtherance of the exercise of . . . the constitutional right of free speech in

                                  11   connection with a public issue or an issue of public interest.” Cal. Civ. Proc. Code

                                  12   §§ 425.16(e)(3)–(e)(4). Speech is considered “in connection with an issue of public interest” if it
Northern District of California
 United States District Court




                                  13   concerns: (1) “a person or entity in the public eye”; (2) “conduct that could directly affect a large

                                  14   number of people beyond the direct participants”; or (3) “a topic of widespread, public interest.”

                                  15   Rivero v. Am. Fed’n of State, Cty., & Mun. Emps., AFL–CIO, 105 Cal. App. 4th 913, 924 (Cal. Ct.

                                  16   App. 2003).

                                  17              Given that Alfasigma does not contest this prong and has pled that FDB’s reclassification

                                  18   affected a large number of people, the Court finds the acts within the scope of the anti-SLAPP

                                  19   statute.

                                  20

                                  21
                                       2
                                         The Ninth Circuit has held that the motion to strike and attorneys’ fees provisions of California’s
                                       anti-SLAPP statute, California Civil Procedure Code §§ 425.16(b)–(c), are available in federal
                                  22   court because there is no “direct collision with the Federal Rules.” See United States ex rel.
                                       Newsham, 190 F.3d at 972–73 (quotation omitted). Yet a number of judges have questioned this
                                  23   holding. See, e.g., Travelers Cas. Ins. Co. of Am. v. Hirsh, 831 F.3d 1179, 1182–86 (9th Cir.
                                       2016) (Kozinski, J., concurring), 1186 (Gould, J., concurring); Makaeff v. Trump Univ., LLC, 715
                                  24   F.3d 254, 274–75 (9th Cir. 2013) (Kozinski, J., concurring), 275–76 (Paez, J., concurring),
                                       petition for rehearing en banc denied, 736 F.3d 1180, 1188–89 (Watford, J., dissenting from
                                  25   denial); In re Gawker Media LLC, 571 B.R. 612, 628–32 (Bankr. S.D.N.Y. 2017). And, in
                                       contrast to the Ninth Circuit, the D.C. Circuit held that the District of Columbia’s anti-SLAPP
                                  26   statute could not be applied in federal court. See Abbas v. Foreign Policy Grp., LLC, 783 F.3d
                                       1328, 1333–37 (D.C. Cir. 2015) (Kavanaugh, J.). The Court applies the statute in this case as
                                  27   required by binding case law but reiterates its concern that the anti-SLAPP statute is incompatible
                                       with Rule 12 and its plausibility standard. See Makaeff, 715 F.3d at 274 (opining that application
                                  28   of California’s anti-SLAPP statute in federal court “cuts an ugly gash through [the] orderly
                                       process” created by the Federal Rules of Civil Procedure) (Kozinski, J., concurring).
                                                                                          6
                                   1              ii.    Probability of Prevailing

                                   2          The anti-SLAPP statute “subjects to potential dismissal only those actions in which the

                                   3   plaintiff cannot state and substantiate a legally sufficient claim.” Navellier v. Sletten, 52 P.3d 703,

                                   4   711 (Cal. 2002) (internal quotations and alterations omitted). To survive an anti-SLAPP motion,

                                   5   the plaintiff need only “show a reasonable probability of prevailing in its claims.” Mindys

                                   6   Cosmetics, Inc. v. Dakar, 611 F.3d 590, 598 (9th Cir. 2010) (quotation omitted). “Reasonable

                                   7   probability” in this context means “only a minimum level of legal sufficiency and triability.” Id.

                                   8   (quotation omitted). Thus, “the trial court does not weigh the evidence or determine questions of

                                   9   credibility; instead the court accepts as true all of the evidence favorable to the plaintiff.” Nagel v.

                                  10   Twin Labs., Inc., 109 Cal. App. 4th 39, 45–46 (Cal. Ct. App. 2003); see also Cal. Civ. Proc. Code

                                  11   § 425.16(b)(2).

                                  12                     a. Commercial Speech
Northern District of California
 United States District Court




                                  13          First Databank contends that because the information in the MedKnowledge database is

                                  14   “pure non-commercial speech outside of the scope of California’s Unfair Competition Law, False

                                  15   Advertising Law, and unfair competition common law,” Alfasigma cannot possibly prevail on its

                                  16   state law claims and thus they must be stricken under the anti-SLAPP statute. Mot. at 11.

                                  17          “[F]ederal and state consumer protection statutes apply exclusively to commercial speech.”

                                  18   Exeltis, 2017 WL 6539909, at *6; see also Rezec v. Sony Pictures Entm’t, Inc., 116 Cal. App. 4th

                                  19   135, 140 (Cal. Ct. App. 2004) (“California’s consumer protection laws, like the unfair competition

                                  20   law, govern only commercial speech.”). But federal law is not “clear” about “what type of speech

                                  21   qualifies as commercial speech.” United States v. Schiff, 379 F.3d 621, 626 (9th Cir. 2004).

                                  22          The Supreme Court has held that the “core notion of commercial speech” encompasses

                                  23   “speech which does no more than propose a commercial transaction.” Bolger v. Youngs Drug

                                  24   Prod. Corp., 463 U.S. 60, 66 (1983) (quotation omitted). Further, communications may

                                  25   “constitute commercial speech notwithstanding the fact that they contain discussions of important

                                  26   public issues.” Id. at 67–68. The Supreme Court has laid out three factors to determine whether

                                  27   statements are commercial speech: (1) whether they were in an advertising format, (2) whether

                                  28   they referred to a specific product, and (3) the economic motivation for publication. Id. at 66–67.
                                                                                          7
                                   1   And it has alternatively defined commercial speech as “expression related solely to the economic

                                   2   interests of the speaker and its audience.” Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n

                                   3   of N.Y., 447 U.S. 557, 561 (1980). In any event, courts are loath to identify a strict test. Cf. City

                                   4   of Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 419 (1993) (acknowledging “the difficulty

                                   5   of drawing bright lines that will clearly cabin commercial speech in a distinct category”); Kasky v.

                                   6   Nike, Inc., 45 P.3d 243, 257 (Cal. 2002) (noting that the “United States Supreme Court has never

                                   7   decided whether false statements about a product or service of a competitor of the speaker would

                                   8   properly be categorized as commercial speech” and “offer[ing] no view on how” that question

                                   9   “should be resolved”).

                                  10          In Exeltis, the Court relied on evidence submitted by the plaintiff to find that there was

                                  11   enough evidence that the MedKnowledge database constituted commercial speech to deny the

                                  12   anti-SLAPP motion:
Northern District of California




                                                   According to Plaintiff, Defendant’s database is not simply utilized as
 United States District Court




                                  13               a factor in payors’ reimbursement decisions, but is in fact the linchpin
                                                   of these determinations. See Compl. ¶¶ 2, 46–51, 67–69. In support
                                  14               of this argument, Plaintiff identifies an expert, a former California
                                                   Chief Medicaid Pharmacist, who explains that the database is at “the
                                  15               heart of every pharmacist claims processing system.” Dkt. No. 3-3,
                                                   Ex. B ¶ 22. In his role with the Department of Health Care Services,
                                  16               Plaintiff’s expert “was responsible for setting and implementing
                                                   California’s Medicaid (Medi-Cal) reimbursement policy and rebate
                                  17               contracting.” Id. ¶ 2. And he explains that reimbursement decisions
                                                   are determined “instantly” based on information from databases like
                                  18               Defendant’s. Id. ¶¶ 21–23. He further suggests that this is by design,
                                                   and the databases market themselves to enter and facilitate
                                  19               reimbursement transactions between third-parties. Id. ¶¶ 22–23.
                                                   Although the Court has concerns about expanding the commercial
                                  20               speech doctrine, its application is fact dependent, and payors’ actual
                                                   use of the database and the database’s primacy in actually effectuating
                                  21               reimbursement decisions may suggest that the database is commercial
                                                   in nature. Accepting Plaintiff’s evidence as true, the Court cannot
                                  22               conclude that there is no reasonable probability (as defined by the
                                                   applicable lenient standard described above) of succeeding on this
                                  23               argument.
                                  24   2017 WL 6539909, at *13.

                                  25          First Databank acknowledges the Exeltis decision but contends that “subsequent authority

                                  26   along with binding circuit precedent support a different conclusion here.” Mot. at 12. The Court

                                  27   finds these arguments unpersuasive.

                                  28          First, FDB points to the vacated decision by the Northern District of Georgia in Acella
                                                                                          8
                                   1   Pharmaceuticals, LLC v. First DataBank, Inc. See No. 1:17-CV-5013-MHC, 2018 WL 7199992,

                                   2   at *1 (N.D. Ga. June 4, 2018), vacated, No. 1:17-CV-5013-MHC, 2018 WL 7199807 (N.D. Ga.

                                   3   Oct. 4, 2018). The Acella court agreed with (and cited) Exeltis when it held that a preliminary

                                   4   injunction against the MedKnowledge database would be an unconstitutional prior restraint. See

                                   5   2018 WL 7199992, at *14. In addition, the Acella court held (again, consistent with Exeltis) that

                                   6   under the standard applied on a motion for a preliminary injunction, the plaintiff had not shown

                                   7   that First Databank’s reclassification of the products at issue constituted commercial speech. See

                                   8   id. at *12. This was because FDB did “not propose any commercial transaction” and the Bolger

                                   9   factors did not weigh in favor of characterizing the speech as commercial. See id. at *11–12. But

                                  10   First Databank did not bring a special motion to strike under an anti-SLAPP statute in Acella and

                                  11   thus there was no cause to determine whether there was “reasonable probability” that the plaintiff

                                  12   would be able to show that FDB engaged in commercial speech. Thus, the Acella decision,
Northern District of California
 United States District Court




                                  13   beyond the fact that it was vacated, does not provide any basis for the Court to diverge from its

                                  14   holding in Exeltis.

                                  15          Second, First Databank cites Dex Media West, Inc. v. City of Seattle, in which the Ninth

                                  16   Circuit held that “telephone listings and community information contained in [a yellow pages

                                  17   phone book directory] constitute noncommercial speech.” 696 F.3d 952, 957 (9th Cir. 2012).

                                  18   First Databank does not spell out its theory, but presumably it is that the MedKnowledge database

                                  19   is to drugs as a yellow pages directory is to telephone numbers, in that both are noncommercial

                                  20   speech. Of course, Dex Media predates Exeltis. And it arose in a substantially different context:

                                  21   the Ninth Circuit, reviewing a grant of summary judgment, was applying strict scrutiny in

                                  22   evaluating an ordinance that imposed costs on phone books. See id. at 965–66. By contrast,

                                  23   Alfasigma has pled enough facts to satisfy the low threshold of showing a reasonable probability

                                  24   that FDB engaged in commercial speech for purposes of sustaining a false advertising claim.

                                  25           Third, First Databank relies on Ariix, LLC v. Nutrisearch Corp., in which a court in the

                                  26   Southern District of California dismissed a Lanham Act claim because the statute “doesn’t apply

                                  27   to reviews of consumer products.” No. 17CV320-LAB (BGS), 2018 WL 1456928, at *3 (S.D.

                                  28   Cal. Mar. 23, 2018). First Databank does not articulate why it believes a database of
                                                                                        9
                                   1   pharmaceutical products is equivalent to consumer reviews. And unlike the consumer reviews at

                                   2   issue in Ariix, Alfasigma has alleged that MedKnowledge subscribers rely on the database in

                                   3   making purchasing decisions, which is enough to show a reasonable probability that Alfasigma

                                   4   will prevail. See Compl. ¶¶ 23, 32.

                                   5          In short, Alfasigma’s allegations, including that First Databank customers “rely on the

                                   6   information drug databases provide to make decisions about which products to prescribe,

                                   7   purchase, dispense, and reimburse,” see Compl. ¶ 23, create a reasonable probability that it will be

                                   8   able to show FDB engaged in commercial speech. Cf. Exeltis, 2017 WL 6539909, at *23 (holding

                                   9   that “payors’ actual use of the database and the database’s primacy in actually effectuating

                                  10   reimbursement decisions may suggest that the database is commercial in nature”). Ultimately, the

                                  11   question of whether the database is commercial speech is one better answered with a more

                                  12   complete record, when the Court will have greater visibility into the relationship between First
Northern District of California
 United States District Court




                                  13   Databank, Alfasigma, the FDA, and customers.

                                  14                    b. Falsity
                                  15          First Databank contends that Alfasigma has not adequately alleged that First Databank

                                  16   made any false or misleading statements. See Mot. at 15. The Court disagrees.

                                  17          “To demonstrate falsity within the meaning of the Lanham Act, a plaintiff may show that

                                  18   the statement was literally false, either on its face or by necessary implication, or that the

                                  19   statement was literally true but likely to mislead or confuse consumers.” Southland Sod Farms v.

                                  20   Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997). Similarly, the UCL prohibits any

                                  21   “unlawful, unfair or fraudulent business act or practice,” California Business & Professions Code

                                  22   § 17200, and the FAL prohibits any “unfair, deceptive, untrue, or misleading advertising,”

                                  23   California Business & Professions Code § 17500.

                                  24          Alfasigma’s first theory of liability is that coding the Products as Class O is misleading

                                  25   because it falsely represents that they are OTC drugs. See Compl. ¶ 95; Opp. at 22. First

                                  26   Databank responds that the MedKnowledge database is entirely accurate: “the ‘O’ Class value

                                  27   explicitly includes medical foods” because “the products do not require a prescription under

                                  28   federal law.” Mot. at 16. But Alfasigma has pled that MedKnowledge database subscribers
                                                                                          10
                                   1   “universally understand[] that a product designated ‘O’ is an OTC drug, available over-the-counter

                                   2   and without physician supervision.” Compl. ¶ 37. Thus, according to Alfasigma, classifying the

                                   3   Alfasigma Products as OTC drugs is false or misleading, because the FDA explained to First

                                   4   Databank that “[m]edical foods are not OTC drugs.” Id. ¶ 45. Even if First Databank has

                                   5   redefined Class O to expressly include medical foods, the understanding and expectations of its

                                   6   subscribers based on an earlier, stable definition may override a subtle definitional change,

                                   7   particularly when Alfasigma has pled that consumers are confused. See Exeltis, 2017 WL

                                   8   6539909, at *23. Accepting as true all evidence in favor of the plaintiff, as the Court must do on a

                                   9   special motion to strike, Alfasigma has shown a reasonable probability that it will prevail on its

                                  10   theory that categorizing the Products within Class O is false or misleading.

                                  11            Alfasigma’s second theory of liability is that First Databank misled its subscribers when it

                                  12   claimed that “the source of its information,” Compl. ¶ 95, was Alfasigma and the FDA, id. ¶ 3.
Northern District of California
 United States District Court




                                  13   See also Mot. at 15 (acknowledging that “the Class value information is derived from both

                                  14   manufacturer-reported and FDA information”). To the contrary, Alfasigma alleges that the FDA

                                  15   had warned First Databank that it “misinterpret[ed]” the agency’s “position and policies on

                                  16   medical foods” and explained that “the FD&C Act does not prohibit physicians from writing

                                  17   prescriptions for medical foods.” Id. ¶ 45. Taken at face value, the FDA’s statements, as relayed

                                  18   by Alfasigma, tend to support Alfasigma’s inference that First Databank could not be telling the

                                  19   truth when it said that it decided to reclassify the Products based on information received from the

                                  20   FDA.

                                  21          First Databank also relies heavily on Alfasigma’s pleadings in another case, which First

                                  22   Databank asserts are inconsistent with Alfasigma’s position here. See Mot. at 5 (citing Alfasigma

                                  23   USA, Inc. v. Nivagen Pharms., Inc., C.A. No. 2:17-cv01974-MCE-GGH (E.D. Cal. filed Sept. 22,

                                  24   2017)). Despite First Databank’s characterizations, it is not obvious to the Court that Alfasigma’s

                                  25   representations in the two cases are incompatible with one another or, more generally, that a

                                  26   party’s pleadings (which are, of course, allowed to be internally inconsistent) in a separate case

                                  27   should bear much weight in assessing a motion to strike.

                                  28          The Court concludes that Alfasigma has met its burden to show a reasonable probability
                                                                                        11
                                   1   that it will prevail on its claim that First Databank’s speech was false or misleading.

                                   2                                                  *      *       *

                                   3               The Court finds that Alfasigma has met its (fairly low) burden of showing a reasonable

                                   4   probability of success on the merits of its state law claims and thus DENIES the special motion to

                                   5   strike.

                                   6   III.        MOTION TO DISMISS
                                   7          A.      Legal Standard
                                   8               Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                   9   statement of the claim showing that the pleader is entitled to relief[.]” A defendant may move to

                                  10   dismiss a complaint for failing to state a claim upon which relief can be granted under Federal

                                  11   Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                  12   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”
Northern District of California
 United States District Court




                                  13   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  14   12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

                                  15   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  16   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                  17   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  18               In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  19   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  20   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  21   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  22   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  23   2008). And even where facts are accepted as true, “a plaintiff may plead [him]self out of court” if

                                  24   he “plead[s] facts which establish that he cannot prevail on his . . . claim.” Weisbuch v. Cty. of

                                  25   Los Angeles, 119 F.3d 778, 783 n.1 (9th Cir. 1997) (quotation marks and citation omitted).

                                  26             B.     Discussion
                                  27               First Databank moves to dismiss all of Alfasigma’s causes of action. See Mot. at 18. The

                                  28   parties devoted comparatively little space in their briefs to discussing the motion to dismiss. The
                                                                                             12
                                   1   Court notes that the issues largely overlap (particularly with respect to the state law causes of

                                   2   action), and though the plausibility standard of a motion to dismiss is lower than the probability

                                   3   standard of an anti-SLAPP motion, the two motions are independent of one another. See Hilton,

                                   4   599 F.3d at 902. Thus, the Court will discuss these arguments separately from those in the motion

                                   5   to strike, with a focus on those that pertain only to the federal claims.

                                   6                 i.    Commercial Speech
                                   7             First Databank contends that all of Alfasigma’s claims fail because it has not met the

                                   8   commercial speech requirement. See Mot. at 19. As explained in greater detail above, the Court

                                   9   concludes that Alfasigma has sufficiently alleged that MedKnowledge customers rely on the

                                  10   database to make decisions, thus making it plausible that First Databank engaged in commercial

                                  11   speech.

                                  12                ii.    Commercial Advertising and Promotion
Northern District of California
 United States District Court




                                  13             In addition, First Databank argues that Alfasigma’s false advertising Lanham Act claims,

                                  14   (those brought under 15 U.S.C. § 1125(a)(1)(B)) must be dismissed because the complaint does

                                  15   not establish that FDB made representations for the purpose of “commercial advertising and

                                  16   promotion.” See Mot. at 19. The Court agrees.3

                                  17             The Lanham Act prohibits a person from “misrepresent[ing] the nature, characteristics,

                                  18   qualities, or geographic origin of his or her or another person’s goods, services, or commercial

                                  19   activities” in “commercial advertising or promotion.” See 15 U.S.C. § 1125(a)(1)(B). Though the

                                  20   Lanham Act does not define “commercial advertising or promotion,” the Ninth Circuit has.

                                  21                      In order for representations to constitute “commercial advertising or
                                                          promotion” under Section 43(a)(1)(B), they must be: (1) commercial
                                  22                      speech; (2) by a defendant who is in commercial competition with
                                                          plaintiff; (3) for the purpose of influencing consumers to buy
                                  23                      defendant’s goods or services. While the representations need not be
                                                          made in a “classic advertising campaign,” but may consist instead of
                                  24                      more informal types of “promotion,” the representations (4) must be
                                                          disseminated sufficiently to the relevant purchasing public to
                                  25                      constitute “advertising” or “promotion” within that industry.
                                  26
                                  27   3
                                         In its motion to dismiss in Exeltis, First Databank raised (in passing) the commercial advertising
                                  28   or promotion requirement, but it did not focus on this requirement at argument or in its motion for
                                       reconsideration, and the Court did not reach the issue. See Mot. Hr’g Tr., Dkt. No. 39 at 8–9.
                                                                                          13
                                   1   Coastal Abstract Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d 725, 734–35 (9th Cir. 1999)

                                   2   (quoting Gordon & Breach Sci. Publishers v. Am. Inst. of Physics, 859 F. Supp. 1521, 1535–36

                                   3   (S.D.N.Y. 1994)).4

                                   4          Alfasigma has not plausibly alleged, as required under Coastal Abstract, that First

                                   5   Databank’s representations were made for the purpose of influencing customers to purchase

                                   6   FDB’s services. To review, Alfasigma alleges that First Databank’s representation that the

                                   7   Products were OTC was false and misleading, which influenced decisions made by prescribers and

                                   8   payors. See, e.g., Compl. ¶ 64 (“Defendant’s false and misleading representations concerning the

                                   9   status of the Alfasigma Products as ‘OTC’ drug products are material, and have influenced or will

                                  10   influence the purchasing decisions of Alfasigma’s customers.”). In other words, Alfasigma is

                                  11   alleging that First Databank influenced decisions that consumers made to buy Alfasigma’s

                                  12   goods—not First Databank’s own goods or services. Those allegations do not satisfy the third
Northern District of California
 United States District Court




                                  13   Coastal Abstract element. See Genus Lifesciences, 378 F. Supp. 3d at 844–47 (dismissing

                                  14   Lanham Act false advertising claim because plaintiff failed to “allege that the information

                                  15   contained in First Databank’s pricing list is for the purpose of inducing [plaintiff’s] customers to

                                  16   enter into a commercial transaction with First Databank”).

                                  17            At the hearing, counsel for Alfasigma suggested that it had satisfied the commercial

                                  18   advertising or promotion requirement by alleging that First Databank falsely claimed that its data

                                  19   came from the FDA, which was a representation that it made to encourage consumers to purchase

                                  20   a subscription to its database. See Mot. Hr’g Tr. at 9–10. To be sure, Alfasigma alleges that First

                                  21   Databank falsely represents that its information comes from the FDA—but only in its third cause

                                  22   of action, for false description under the Lanham Act. See Compl. ¶¶ 81–90. By contrast,

                                  23
                                       4
                                  24     The Court agrees with other courts in this district and circuit that Coastal Abstract is still
                                       controlling but that its second element likely has been abrogated by the Supreme Court’s decision
                                  25   in Lexmark International, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014). See, e.g.,
                                       Genus Lifesciences Inc. v. Lannett Co., Inc., 378 F. Supp. 3d 823, 844 (N.D. Cal. 2019) (collecting
                                  26   cases); Ariix, LLC v. NutriSearch Corp., No. 17CV320-LAB (BGS), 2018 WL 1456928, at *4
                                       (S.D. Cal. Mar. 23, 2018) (“After Lexmark, the second element is likely in need of revision . . .
                                  27   [b]ut the first and fourth elements were not implicated by Lexmark’s holding, and remain good
                                       law.”). However, because the Court finds that Alfasigma has not satisfied the third Coastal
                                  28   Abstract element, it need not reach the other elements or determine the extent to which the second
                                       element may have been overruled or altered by Lexmark.
                                                                                         14
                                   1   nowhere in the false advertising causes of action does Alfasigma assert that First Databank made

                                   2   the allegedly false and misleading statements for the purpose of influencing consumers to

                                   3   subscribe to its MedKnowledge database. Thus, because Alfasigma has not alleged that these

                                   4   representations were for the purpose of influencing consumers to purchase First Databank’s

                                   5   products, the false advertising causes of action must be dismissed. See, e.g., Prager Univ. v.

                                   6   Google LLC, No. 17-CV-06064-LHK, 2018 WL 1471939, at *10 (N.D. Cal. Mar. 26, 2018)

                                   7   (dismissing Lanham Act false advertising claims after finding that YouTube did not restrict access

                                   8   to plaintiff’s videos for a promotional purpose); Chamilia, LLC v. Pandora Jewelry, LLC, No. 04-

                                   9   CV-6017 (KMK), 2007 WL 2781246, at *9 (S.D.N.Y. Sept. 24, 2007) (holding that because

                                  10   communications were “designed to structure nascent or existing business relationships, but are in

                                  11   any case not a solicitation of new business, they do not meet the prong of the [Gordon &

                                  12   Breach/Coastal Abstract] test requiring ‘commercial advertising or promotion’ to be made ‘for the
Northern District of California
 United States District Court




                                  13   purpose of influencing consumers to buy defendant’s goods or services.’”).

                                  14             iii.   Falsity
                                  15           First Databank also argues that Alfasigma has not plausibly alleged falsity. Mot. at 20.

                                  16   But, as discussed above, the Court finds that Alfasigma has sufficiently alleged that First

                                  17   Databank made false or misleading statements by suggesting that the Products were available

                                  18   over-the-counter and that the source of its information was the FDA, neither of which First

                                  19   Databank says are true.

                                  20                                             *       *      *

                                  21          The Court finds that Alfasigma has met its burden under Rule 12(b)(6) to plead

                                  22   commercial speech and falsity. However, the Court concludes that Alfasigma has not alleged that

                                  23   First Databank made the false and misleading statements in the course of “commercial advertising

                                  24   and promotion,” as required under Coastal Abstract. Thus, the Court DENIES the motion to

                                  25   dismiss as to the false description and state law claims but GRANTS the motion to dismiss as to

                                  26   the false advertising claims. Because the Court cannot say that amendment would be futile, the

                                  27   Court allows Alfasigma leave to amend its complaint.

                                  28   //
                                                                                        15
                                   1   IV.     CONCLUSION

                                   2           For the foregoing reasons, the Court:

                                   3              1. DENIES the special motion to strike;

                                   4              2. DENIES the motion to strike;

                                   5              3. DENIES IN PART AND GRANTS IN PART the motion to dismiss. The first

                                   6                   and second causes of action, brought under 15 U.S.C. § 1125(A)(1)(B), are

                                   7                   DISMISSED with leave to amend.

                                   8           If Alfasigma intends to file an amended complaint, it must do so by August 29, 2019.

                                   9   Further, the Court SETS a case management conference for 2:00 p.m. on September 17, 2019 in

                                  10   Courtroom 2, Fourth Floor, Oakland to discuss a schedule for an expeditious resolution to this

                                  11   case.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 8/2/19

                                  14                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       16
